                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                 NO. 1:19-CV-84-GCM

 ROBERT EUGENE MEYER, JR.,               )
                                         )
                      Plaintiff,         )
                                         )
 vs.                                     )                                 ORDER
                                         )
 NANCY A. BERRYHILL, Acting Commissioner )
 of Social Security,                     )
                                         )
                     Defendant.          )

          THIS MATTER is before the Court upon Robert Eugene Meyer, Jr.’s Motion for

Summary Judgment (Doc. No. 9) and the Commissioner of Social Security’s Motion for Summary

Judgment (Doc. No. 12). Having carefully considered those motions, accompanying memoranda,

and the Administrative Record (Doc. No. 8), the Court enters the following findings, conclusions,

and Order.

I.        Background

          On September 10, 2015, Robert Eugene Meyer, Jr. (“Plaintiff”) filed a Title II application

for a period of disability and disability insurance benefits and a Title XVI application for

supplemental security income, alleging a disability onset date of February 8, 2013. (Doc. No. 8-1,

at 14). The applications were denied, first on October 12, 2015 and then upon reconsideration on

December 14, 2015. (Doc. No. 8-1, at 14). Thereafter, Plaintiff requested a hearing before an

administrative law judge (“ALJ”). (Doc. No. 8-1, at 23). That request was granted. (Doc. No. 8-1,

at 23).

          In evaluating Plaintiff’s alleged disability, the ALJ found that Plaintiff met the insured

status requirements of the Social Security Act through December 31, 2013. (Doc. No. 8-1, at 16).
The ALJ also engaged in a five-step sequential review pursuant to 20 C.F.R. § 404.1520(a)(4)(i)-

(v). (Doc. No. 8-1, at 16-23). As a part of that review, the ALJ determined that: (1) Plaintiff had

not engaged in substantial gainful activity since his alleged onset of disability; (2) Plaintiff had a

severe impairment (degenerative disc disease of the lumbar spine) and non-severe impairments;

(3) Plaintiff’s impairment or combination of impairments did not meet the severity of those listed

in 20 CFR 404, Subpart P, Appendix 1; and (4) given Plaintiff’s residual functional capacity

(“RFC”), he was capable of performing past relevant work as an assistant manager. (Doc. No. 8-

1, at 16-23). Because Plaintiff could perform past work, the ALJ’s analysis ended at step four of

the sequential review, and the ALJ held that Plaintiff was not disabled within the meaning of the

Social Security Act and denied Plaintiff’s disability applications. (Doc. No. 8-1, at 23).

          Plaintiff requested review of that decision by the Appeals Council (“AC”) on March 15,

2018. (Doc. No. 8-1, at 5). The Appeals Council denied that request on January 10, 2019, making

the ALJ’s decision the final decision of the Commissioner of Social Security (“Commissioner” or

“Defendant”). (Doc. No. 8-1, at 5). Thereafter, Plaintiff timely filed this action, seeking judicial

review of the Commissioner’s decision. (Doc. No. 1).

II.       Standard of Review

          Judicial review of a final decision of the Commissioner is authorized pursuant to 42 U.S.C.

§ 405(g), but review is limited to consideration of (1) whether the Commissioner applied the

correct legal standards and (2) whether substantial evidence supports the Commissioner’s decision.

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Richardson v. Perales, 402 U.S. 389, 401

(1971).
III.   Discussion

       Plaintiff presents two issues for review, both of which, according to Plaintiff, provide a

basis for remand. First, Plaintiff argues that the ALJ erred when it determined that Plaintiff’s

mental impairments were not severe. Second, Plaintiff argues that the ALJ was not appointed in

accordance with the Appointments Clause. The Court addresses both issues in turn.

       A. Severity of Plaintiff’s Mental Impairments

       Plaintiff argues that substantial evidence did not support the ALJ’s determination that

Plaintiff’s mental impairments—affective disorder and anxiety disorder—were not severe. The

Commissioner must support its decision with substantial evidence. See Hays, 907 F.2d at 1456.

Substantial evidence must be “more than a mere scintilla . . . but may be less than a

preponderance.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (citations and internal

quotations omitted). When reviewing for substantial evidence, courts should not “reweigh

conflicting evidence, make credibility determinations, or substitute [a court’s] judgment for that

of the ALJ.” Id. (citation and internal quotations omitted). “Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that decision

falls on the ALJ,” not courts. Id. (citations and internal quotations omitted). Further, a decision can

be supported by substantial evidence even if an ALJ does not refer to every piece of evidence in

his decision. See Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014). Indeed, the ALJ

is required only to “build an accurate logical bridge from the evidence to his conclusion.” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016).

       Here, the ALJ “considered the four broad areas of mental functioning” when determining

that Plaintiff’s affective disorder and anxiety disorder were non-severe. (Doc. No. 8-1, at 17).

Those areas are: (1) understanding, remembering or applying information, (2) interacting with
others, (3) concentrating, persisting or maintaining pace, and (4) adapting or managing oneself.

(Doc. No. 8-1, at 17) (citing 20 CFR, Part 404, Subpart P, Appendix 1). Regarding the first, the

ALJ determined that Plaintiff had no limitation. (Doc. No. 8-1, at 17). When reaching that

conclusion, the ALJ cited to Plaintiff’s statement that he did not need reminders to take care of his

personal needs or to take medicine, a mental status examination showing that Plaintiff was alert

and oriented to time, place and person, Plaintiff’s ability to do basic mathematics, another mental

status examination showing that Plaintiff was “normal,” and Plaintiff’s ability to work full time.

(Doc. No. 8-1, at 17). All of that evidence relates to Plaintiff’s ability to use information,

demonstrating that the ALJ built a logical bridge from the facts to his conclusion.

       Regarding the second area of mental functioning—Plaintiff’s ability to interact with

others—the ALJ also determined that Plaintiff had no limitation. (Doc. No. 8-1, at 17). Again, the

ALJ built a bridge from the facts to his conclusion, citing to Plaintiff’s statements that he spent

time with “other people interacting socially. . . [and] did not have any problems getting along with

other[s]” as well as to the fact that he worked full time. (Doc. No. 8-1, at 17). Regarding the third

area of mental functions—Plaintiff’s ability to concentrate, persist, or maintain pace—the ALJ

determined that Plaintiff had a mild limitation, weighing Plaintiff’s statements that he had

difficulty with concentration and task completion against multiple mental status exams showing

that he was oriented to time, place and person, had intact judgment and insight, and “showed no

limitations.” (Doc. No. 8-1, at 17). The ALJ also noted that Plaintiff was working full time,

providing ample support for his conclusion that Plaintiff was only mildly limited. Regarding the

fourth area of mental functioning—adapting or managing oneself—the ALJ determined that

Plaintiff had no limitation. (Doc. No. 8-1, at 18). In support, the ALJ cited to Plaintiff’s statements

that he took care of his elderly and ill father (as well as his pets) and that he independently handled
his finances. The ALJ also cited to various medical exhibits and to the fact that Plaintiff worked

full time. (Doc. No. 8-1, at 18).

       Plaintiff’s issue with the ALJ’s analysis is primarily that other evidence (some of which

was not cited by the ALJ) supports a conclusion that Plaintiff’s disorders were severe. However,

even if Plaintiff is correct, this Court may not reweigh the evidence and substitute its judgment for

the ALJ’s. See Hancock, 667 F.3d at 472. Further, the ALJ is not required to cite each piece of

evidence in the record. See Reid, 769 F.3d at 865. The ALJ is required only to build a logical bridge

from the evidence to his conclusion, which he did. Monroe, 826 F.3d at 189. Thus, this court holds

that Plaintiff’s argument is without merit.

       B. Improper Appointment of the ALJ

       Plaintiff also argues that the ALJ was not properly appointed in accordance with the

Appointments Clause. (Doc. No. 10, at 12). However, this Court need not address that argument

on its merits because it was not timely raised. Only “one who makes a timely challenge” to the

constitutional validity of an appointment is entitled to relief. See Lucia v. Securities and Exchange

Commission, 138 S. Ct. 2044, 2055 (2018). To be timely, a challenge to an ALJ’s appointment

must be made at the administrative level. See Lamb v. Berryhill, No. 1:18-CV-00202-MOC, 2019

U.S. Dist. LEXIS 150070, at *7 (W.D.N.C. Sep. 3, 2019); Britt v. Berryhill, No. 1:18-CV-30, 2018

U.S. Dist. LEXIS 202913, 2018 WL 6268211, at *2 (W.D.N.C. Nov. 30, 2018) (holding that a

plaintiff forfeited his appointments claim “by failing to raise it during his administrative

proceedings"); Meadows v. Berryhill, No. 7:18-CV-17-BO, 2019 U.S. Dist. LEXIS 29311, at *7

(E.D.N.C. Feb. 23, 2019) (deeming a plaintiff’s argument that the ALJ was not properly appointed

waived because it had not been raised at any point in the administrative proceedings); see e.g.,

United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 38, 73 S. Ct. 67, 97 L. Ed. 54 (1952)
(holding that parties may not wait until they are in court to challenge agency appointments); Elgin

v. Dep't of Treasury, 567 U.S. 1, 23, 132 S. Ct. 2126, 183 L. Ed. 2d 1 (2012) (requiring a plaintiff

to exhaust her constitutional claim before seeking review in federal court). Here, Plaintiff failed to

raise this argument below and, consequently, waived it.

IV.    Conclusion

       For the reasons stated above, Plaintiff’s Motion for Summary Judgement is DENIED,

Defendant’s Motion for Summary Judgment is GRANTED, and the decision of the Commissioner

AFFIRMED. Accordingly, this action is DISMISSED.

       SO ORDERED.


                                     Signed: March 31, 2020
